 156DECISIONSOF NATIONALLABOR RELATIONS BOARDIndependentStaveCompanyandCoopersInternationalUnionofNorthAmerica,AFL-CIO-CLC. Case 17-CA-3530March 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn November 20, 1968, Trial Examiner MelvinPollack issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's DecisionThereafter, the Respondent filed exceptions to theTrialExaminer's Decision together with a brief insupport thereof, and the General Counsel filedcross-exceptions and a supporting statement andanswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire record inthiscase,andherebyadoptsthefindings,'conclusions,"and recommendations of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theAt in 7 of hisDecision,the Trial Examiner found that the no-strikeclause in the Barrel Shop contract"ison its face inapplicable tosympathetic strike action"We find it unnecessary to pass upon thisfinding, as neither the Barrel Shop contract nor the walkout of the BarrelShop employees on March 25 is an issue in this case'The General Counsel has excepted to the Trial Examiner's failure tofindthat the Green Mill stoke was caused or prolonged by theRespondent'sunlawfulinsistencetoimpasseuponnonmandatorybargaining subjects The record shows, and the Trial Examiner found, thatthe Green Mill employees ended their strike and returned to work in May1968- before the contract negotiations reached impasse It is notcontended that any of the returning Green Mill strikers were deniedreinstatement when the strike ended Accordingly,we find it unnecessaryto label the strike as either an "unfair labor practice"or an "economic"dispute, since such designation could not affect our remedy herein'The Respondent has excepted to certain credibility resolutions made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer'sresolutionsastocredibilityunlesstheclearpreponderance of all the relevant evidence convinces us that they areincorrectSuch a conclusion is not warranted hereStandard Dry WallProducts.Inc ,91NLRB 544, enfd 188F 2d 362 (C A 3)Recommended Order of the Trial Examiner, andorders that the Respondent, Independent StaveCompany, Lebanon, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner. This case was heardat Lebanon, Missouri, on September 4, 1968, pursuant tocharges filed on April 1, May 6, and May 27, 1968, and acomplaint issued on May 29, 1968. The complaint, asamended at the hearing, alleges that Respondent violatedSection 8(a)(5) of the National Labor Relations Act, asamended, by insisting upon certain contractual provisionsas a condition to signing a collective-bargaining agreementwith the charging Union, and that Respondent violatedSection 8(a)(1) of the Act by threatening pickets withphysical harm and by withholding paychecks from strikingemployees.Upon the entire record in the case, my consideration ofa brief filed by the General Counsel, and my observationof the witnesses, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent,aMissouri corporation,manufactureswhiskey barrels and other products at its premises inLebanon,Missouri.Respondent'sannualinterstatepurchases and sales each exceed $50,000 I find, asRespondent admits, that it is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union, CoopersInternationalUnion of NorthAmerica, AFL-CIO-CLC, is alabor organization withinthe meaning of Section2(5) of the Act.III1 HE UNFAIR LABOR PRACTICESA BackgroundRespondent's operations include a "Green Mill" (sawmill) for the production of staves,a BarrelShop, and aDiversifiedIndustriesDivisionwhichmanufactureswooden housewares. The production and maintenanceemployeesengaged in these operations,whichareconducted on adjoining premises, are represented inseparate bargaining units by the Union. The Barrel Shopemployees are covered by a collective-bargaining contracteffective July 1, 1966, to June 30, 1969 A strike for acontract by the Diversified Industries employees began inOctober 1967 and ended in May 1968.' Pursuant to aBoard election conducted in December 1967, the Unionwas certified as the collective-bargaining representative oftheGreenMill employees. The Union and Respondentstarted contractnegotiationson March 1, 1968.'A Board TrialExaminer issued a decisionon April 30, 1968, in Case17-CA-3390, findingthat the strike was caused by Respondent's unlawfulrefusal to bargain with the Union and directing Respondentinter aliatoreinstatethestrikersuponapplicationTheTrialExaminer'sRecommended Order wasadoptedpro formaby theBoard on May 29,175NLRB No. 25 INDEPENDENT STAVE CO.157B. Threatsof Physical HarmOnWednesday,March 13, 1968,2 James Boswell,Respondent'spresident,calledtheUnion's recordingsecretary,David Darrow, to his office Boswell said hehad heard rumors that "there was going to be a picketline . . . all the way across" Respondent's premises' Heasked Darrow what the men would do if that happenedand Darrow replied that most of the men "would not walkacross the picket line." Boswell asked Darrow if he wouldcome to work "if there was a driveway open." Darrowsaid he would do so if he did not have to cross the picketline.Boswell said his private drive would be open, that"we could come in there and go to work," and that "hewould whip the s.o.b that got in it."The Green Mill employees struck on Monday, March25, and the Union stationed pickets at all the entrances toRespondent'sfacilities'AboutWednesday,CharlesWhittaker was picketing at the "highway right-of-way"sectionof the Y driveway whose branches lead toPresident Boswell's home and to the Diversified Industriesparking lot ' President Boswell drove into the drivewayfrom the highway, stopped his car past Whittaker, openedthe door, and told Whittaker, using vulgar language, thathe would beat Whittaker if he did not leave. Whittakerkept quiet and Boswell drove on. Boswell came back laterwith a camera and took a picture of Whittaker who wascarrying a sign with an "unfair labor practices" legend.Ifindfrom the foregoing facts that RespondentviolatedSection8(a)(1)of the Act by threateningemployees with physical harm for engaging in Unionpicketing.'C TheWithholdingof PaychecksSome 40 employees in theBarrelShop refused to crossthe picket line established by the Union on March 25,1968 ' One of these employees, Norman Harold, testifiedthatWednesday,March 27, was paydayin the BarrelShop and that he and his brother went through the picketline that day to get their checks but were told by OfficeManager Raymond Scott, in the presence of PresidentBoswell, that their checks would be mailed to them "or tocome on to work and we could get it." Scott testified thathe had new personnel in his office and that they were notable to get the complete Barrel Shop payroll finished intime.According to Scott, he decided to give priority tothe checks for the employees who were working. About1968, and was enforced August 2, 1968, by the Court of Appeals for theEighth Circuit The Board previously issued an order on April 25, 1964,based on a finding that Respondent had unlawfully refused to bargain withthe Union as the representative of the Barrel Shop employeesIndependentStave Company,148 NLRB 431, enfd 352 F 2d 553 (C A 8), cert denied384 U S 962'A11 dates hereafter are in 1968 unless otherwise noted'There are five driveways to Respondent's premises which front along ahighway A sixth driveway is in the shape of a Y with one branch of the Yleading to Boswell'shome and the other branch to the DiversifiedIndustries parking lotThe Green Mill employees returned to work along with the Diversifiedindustries employees in May 1968'WhittakercalledSupervisorPattonuponseeinganewspaperadvertisement"where the company was advertising for help"and was told"to come on out, they could probably use me" Whittaker decided not tocross the Union'spicket line and called a union stewardWhittakerbecame a paid union picket'Whittaker,asanapplicantwithareasonableexpectancyofemployment,was an "employee"under the ActWaltonManufacturingCo . 124 NLRB 1331, 1337 (fn 17)160 Barrel Shop employees were at work.All thoseemployees were "paid in the normal fashion"Checks forthe 40 Barrel Shop employees who had refused to crosstheUnion'spicket line were"all ready by the followingMonday " Boswell testified that when he found out thattherewould be a delay in getting out the Barrel Shopchecks, he"might have suggested that those who wereworking should be given first consideration"He added,under cross-examination,that "it is only human nature tohelp those who help you" and that he decided"if therewere going to be checks that were going to be late, theyshould be the ones."The record shows that the BarrelShop employees were paid on time the Wednesday beforethe strike and that Scott had the same office personnelavailable to him the week of the strike.Ido not credit Scott's explanation for the failure to paythe striking Barrel Shop employees on time and find fromthe foregoing circumstances that Respondent deliberatelydelayed their paychecks in reprisal for their refusal tocross the Union'spicket line,thereby interfering with itsemployees'right to engage in sympathetic strike activityin violation of Section 8(a)(1) of the Act.N.L R.B vPeter Cailler KohlerSwissChocolates Company, Inc.,130F.2d 503(C.A. 2).D. The Refusal ToBargainAt a negotiatingsessionfor the Green Mill unit onApril 2, 1968, Respondent submitted a complete contractproposal to the Union, described in an accompanyingletter "as a last and final proposal madein aneffort toreachagreement and end the strike" The proposalincluded the following provisions:ARTICLE XIXNO STRIKE--NOLOCKOUTSection1.There shall be no strike, work stoppage,slowdown or other interruption of work by the Unionor the employees during the life of this agreement, or alockout on the part of the Company.Section 2Any employee engaging in a strike orwalkout not authorized or sanctioned by the CoopersInternationalUNion shall either be discharged, ordisciplined, and/or authomatically (sic) forfeits his orher rights to vacations, holiday pay, show-up pay, andinsurance for a period of twelve months following thebeginning of the walkout or strike in the exclusivediscretion of of the company For the purpose of thissection "slow downs" shall be considered the same as"walk out" or "strike" regardless of authorization orsanction of the Coopers International Union.This section is not subject to "Grievance andArbitration"assetforth inArticleXVI of theContract.'Respondent claims that the Union encouraged these employees to stokedespite a no-strike clause in the Barrel Shop contract The clause inquestion prohibits strikes arising out of disputes "between the Companyand the Union or any employee in the unit as to the meaning andapplication of this Agreement"and therefore is on its face inapplicable tosympathetic strike action 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDARTICLE XXPICKET LINESection 1.It is recognized by the Company and theemployees that there are several locations at which theCompany conducts various phases of its operations,suchasDiversifiedIndustriesDivision (commonlyreferred to as "the Bowl Factory"), the Lebanon GreenMill,and the Barrel Factory. The above threeoperationsare located at Lebanon,Missouri,onadjoining premises In addition, there are other plantsbelonging to the Company. It is further recognized thatalthough the employees at each of the above-mentionedlocations are employed by the Company, the employeesat each such location constitute a separate bargainingunit for purposes of collective bargaining. It is furtherrecognized that the employees at several of theabove-mentioned locationshave selected as theirbargaining representative theCoopers Internationalemployees at the Barrel Factory, at the Bowl Factory,and at the Lebanon Green Mill.Section 2Because of the above facts, the employeesworking under this Agreement shall be required tocrossany picket line established at the Company'spremises unless that picket line is legally established.Section3The employees working under thisAgreement shall not honor any picket line establishedattheentranceof the employees of any otherbargaining unit employed by the Company nor shall theemployees working under this Agreement engage insympatheticactionwithemployees of any otherbargaining unit employed by the CompanySection 4,In the event of a picket line established byemployees of any other bargaining unit employed bytheCompany, the employees working under thisAgreement shall be required to cross such picket lineand perform their normal work assignments.Section 5It is agreed that picketing by any bargainingunit shall be limited to the entrance assigned that unit.Section 6.It is agreed the Union will not punish anyemployee who refuses to walk on a picket line or whoworks during a work stoppage or strike.The union negotiators reviewed Respondent's proposedcontractand gave answers to each provision. Theyrejected articles XIX and XX as "illegal" and there wasno further discussion of these articles'A letter dated April 5 from Respondent's attorney,Ransom Ellis, to the Union's attorney, J. F Souders,stated that a Union representative had advised PresidentBoswellonApril4 that the Union would acceptRespondent's contract proposal if Respondent deletedarticleXIX, section 2 and article XX, and if it acceptedtheUnion's proposed management rights clause. Theletter further stated that Respondent would not modify itscontract proposal in those respects Souders replied onApril 9 that the Union would file unfair labor practicecharges with the Board unless word was received by AprilI t that Respondent "would be agreeable to executing theremainder of its contract proposal" minus article XIX,section 2 and article XX. Ellis responded on April 11,saying in part that Respondent had "no intention ofasking for an unlawful clause in the contract" and that thepicket line clause was intended to stop sympatheticpicketing in violation of a no-strike pledge.'ArticleXIX, section 2, and article XX, section 6, had not beenpreviously proposed by RespondentArticleXX, section 5, was firstproposed by Respondent about March 18At a bargainingsessionon June 25, attended by Ellis,Souders, and Union President Higdon, the parties againreviewed Respondent's contract proposal of April 2 TheUnion said it would accept article XIX, section1,and, inaddition to the no-strike clause, would agree to aprovision that "if any type of work stoppage did occur,theUnion would notify the employees by telegram toreturn to work or they would be subject to discharge."The Union again rejected article XIX, section 2, andarticleXX as "illegal." Souders asserted that article XX"would bind the other two units" and therefore thatRespondent "was bargaining way beyond" the-Green Millunit.He further asserted that Respondent "was gettinginto some internal union matters on this punishmentsituation." Ellis replied that "his client felt strongly aboutthese clauses and intended to keep them in."By letter dated June 27, Ellis notified Souders thatRespondent insisted on articles XIX and XX as submittedand gave Respondent's position on certain other matterson which the parties had not reached full agreementSouders answered on June 28 to the effect that the Unionaccepted Respondent's position on all outstanding mattersexcept for articles XIX and XX and requested Ellis tonotify him by July 3 whether Respondent "agrees to be sobound on the Green Mill contract."'On July 28, Souders sent Ellis for execution byRespondentcopiesofacontractidenticalwithRespondent'sApril 2 contract proposal except for theincorporation of two modifications previously accepted byRespondent" and the deletion of section 5 of article XX.In an accompanying letter, Souders declared that section5was "an inappropriate and illegal demand" because it"relatestootherthanthecontractunitundernegotiation." Ellis did not reply to this letter.The foregoing facts establish that Respondent and theUnion reached agreement by June 28 on Respondent'sApril 2 contract proposal except for articles XIX and XX,that Respondent refused at that time to be "bound" to acontract without these articles, and that Respondent aboutJuly 28 refused to sign a Union contract virtually identicalwith its April 2 proposal except for the omission ofsection 5 of article XX. I find from these circumstancesthatRespondent insisted, as a condition precedent tosigning anagreement, that the Union accept articles XIXand XX as submitted in the April 2 proposal. Respondent,therefore, committed an unlawful refusal to bargain ifarticlesXIX and XX contained proposals which did notapply to the wages, hours, and conditions of employmentof the members of the bargainingunitand hence were not"mandatory" subjects for bargaining under Section 8(d) ofthe Act.N L.R.B. vWooster Division of Borg-WarnerCorporation,356 U.S. 342Section 1 of article XIX is a conventional no-strikeclauseand section 2 makes each employee in thebargainingunit subject to discharge or other disciplinaryaction for striking in violation of this clause. Article XIXdoes not on its face make the Union liable financially orotherwise for employee actions not authorized or ratifiedby the Union. I find that Respondent'sinsistence onarticleXIX was not violative of Section 8(a)(5) of theAct.Lloyd A. Fry Roofing Company,123NLRB 647,649 I further find that Respondent properly insisted on'The recorddoes not showwhether ornot Ellis replied to this letter"Article XVI of the proposalwas modified to furnish Respondent withone rather than three copies of a grievance,and articleXViI was modifiedto providethat the standards of workmanship and quantityof work set byRespondent would be "reasonable " INDEPENDENTSTAVE CO.159the first four sections of article XX, which require "theemployees working under this Agreement" to cross picketlinesand not otherwise "engage insympathetic actionwith employees of any other bargaining unit employed bythe Company," as these sections are only ancillary to theno-strike provisions of article XIX. As article XIX andthe first four sections of article XX are separable fromsections 5 and 6 of article XX, I find no merit in theGeneralCounsel's contention that these latter sections"taint" articles XIX and XX in their entirety.Ifind, however, that Respondent improperly insisted onincluding sections 5 and 6 of article XX in a contract.Section 5 provides that "picketing by any bargaining unitshall be limited to the entrance assigned that unit" andhence is on its face applicable not only to the employeesin the Green Mill unit but also to the employees in theBarrel Shop and Diversified Industries units. Respondentcould not insist on provisions applicable to employeesoutside the certified unit.Cf.Douds v. InternationalLongshoremen's Association, 241F.2d 278 (C.A. 2). Ifind no merit in Respondent's claim that the purpose ofsection5was simply to ensure that the Green Millemployees would honor a no-strike commitment shouldthe Barrel Shop or Diversified Industries employees picketthe entrance to the Green Mill, as this purpose isaccomplished by the preceding sections of article XX.Section 6 of article XX provides that "the Union willnot punish or attempt to punish any employee who refusestowalk on a picket line or who works during a workstoppage or strike." The Board has held that an employermay not insist that a union accept contract provisionswhich intrude on the disciplinary powers over its membersexpressly reserved to unions by the proviso to Section8(b)(l)(A)of the Act.Allen-BradleyCompany,127NLRB 44, reversed 286 F.2d 442 (C.A. 7)." Section 6 ofarticleXX therefore falls outside the scope of mandatorybargaining as its proposed restriction on the Union'spower to "punish" any employee for refraining fromstrike action is broad enough to preclude every form ofinternal union discipline, including the application by theUnion of its membership rules.'Iconclude that Respondent violated Section 8(a)(5) oftheAct by insisting, as a condition precedent to theexecution of a contract, that the Union accept sections 5and 6 of article XX of its April 2 contract proposal, andby refusing to sign the contract submitted by the Unionon July 28.N.L.R.B. v. Dalton Telephone Company,187F.2d 811 (C.A. 5), cert. denied 342 U.S. 824.Conclusions of Law1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.By insisting as conditions of signing a contract thattheUnion accept a picketing provision applicable toemployees outside the bargaining unit and that the Unionagree not to punish employees who refrain from picketing"I am bound by the Board's decision as the Board has not acquiesced inthe SeventhCircuit'sadverse ruling.See Local 283. UAW (WisconsinMotor Corp.).145NLRB 1097, 1102-03, enfd.sub nom.Scofield v.N.L.R.B..393 F.2d 49,cert.grantedOctober 14, 1968 (No. 273). TheSeventh Circuit,in enforcing the Board's order, distinguished,and adheredto, itsAllen-Bradleyruling."The proviso to Sec.8(b)(l)(A) states: "Thatthisparagraph shall notimpair the right of a labor organization to prescribe its own rules withrespect to the acquisition or retention of membership therein."or striking, Respondent has refused to bargain with theUnion and thus has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.4.By threatening employees with physical harm forengaging in picketing, and by withholding paychecks fromemployees for engaging in sympathetic strike activity,Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.The RemedyHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) oftheAct, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. Inasmuch astheUnion on July 28, 1968, accepted Respondent'sposition on all outstanding matters except for section 5 ofarticleXX, the order I recommend requires Respondent,upon the Union's request, to sign a contract containing allthe provisions agreed upon with the Union excludingsection 5 of article XX," to give retroactive effect to theterms and conditions of that agreement, and to makewhole its employees for any loss of wages or otheremployment benefits they may have suffered as a result ofRespondent's failure or refusal to sign that agreement."Cf.Ogle Protection Service, Inc.,149 NLRB 545, enfd. asmodified 375 F.2d 497 (C.A. 6), cert. denied 389 U.S.843;Huttig Sash and Door Company,151NLRB 470,enfd. as modified 362 F.2d 217 (C.A.4);Service RoofingCompany,173 NLRB No. 44. If no such request is made,Respondent, upon the Union's request, shall bargaincollectively with the Union with respect to the terms of acollective-bargaining contract and sign an agreement ifreached.Arlington Asphalt Company, supra.RECOMMENDED ORDERUpon the foregoing findings and conclusions, and uponthe entire record in this case, I recommend, pursuant toSection 10(c) of the Act, that Respondent, IndependentStaveCompany, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing, if requested to do so by the Union,to signa contract containing all the provisions of its April 2, 1968contractproposal,asagreeduponwith the Union,excluding section 5 of article XX; if no such request ismade, refusing to bargain collectively with the Union asthe exclusive representative of the employees in the GreenMill unit with respect to wages, hours, and other termsand conditions of employment, and if an understanding isreached,embodying such understandinginasignedagreement.(b)Threatening employees with physical harm forengaging in picketing.(c)Withholding paychecks from striking employees.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights under"Arlington Asphalt Company,136 NLRB 742, 748,enfd.318 F.2d 550(C.A. 4)."Backpay shall be computed in accordance with the formula set forth inF.W.WoolworthCompany, 90 NLRB 289,and shall bear interest asprescribedinIsis Plumbing&HeatingCo.,138 NLRB 716. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.APPENDIX2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon the request of the Union, sign a contractcontaining all the provisions of its April 2, 1968, contractproposal,asagreed upon with the Union, excludingsection 5 of article XX;(b)Give retroactive effect to the terms of saidagreement, including but not limited to the provisionsrelating to wages and other benefits; and make wholeemployees for any losses they may have suffered byreason of Respondent's refusal to execute the agreement,in the manner set forth in the section of this Decisionentitled"The Remedy." If no such request is made,bargain collectively with the Union for the Green Millunit with respect to wages, hours, and other conditions ofemployment, and if an understanding is reached, embodysuch understanding in a signed agreement.(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecordsnecessary to determine the amount due asbackpay and other benefits for employees.(d) Post at its place of business in Lebanon, Missouri,copiesof' the attached noticemarked "Appendix."' SCopies of said notice, on forms provided by the RegionalDirector forRegion 17, shall, after being signed byRespondent'srepresentatives,bepostedbytheRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuousplaces,where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsurethat said notices are not altered, defaced, orcovered by any othermaterial.(e)NotifytheRegionalDirector for Region 17, inNOTICE TO ALL EMPLOYEESPursuant to The Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, if requested to do so by CoopersInternationalUnionofNorthAmerica,AFL-CIO-CLC, sign a contract for the Green Millemployees containing all the provisions contained in ourApril 2, 1968, contract proposal to the above-namedUnion, as agreed upon with the Union, excludingprovisions applicable to employees outside the GreenMill bargaining unit; we will give retroactive effect tothe terms and conditions of said contract, including butnot limited to the provisions relating to wages andother employment benefits; and we will make whole ouremployees for any losses they may have suffered byreason of our refusal to sign the said contract. If nosuch request is made, we will, upon request, bargaincollectivelywiththeUnion for the Green Millemployees with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employment,and if an understanding is reached, embody suchunderstandingina signedagreement. The bargainingunit is:All employees at the Lebanon, Missouri, green millof Independent Stave Company, excluding officeclericalemployees, professional employees, guardsand supervisors as defined in the Act.WE WILL NOT, by refusing to bargain, by threats ofphysical harm to pickets, by withholding paychecksfrom strikers,or inany other manner, interfere with,restrain, or coerce employees in the exercise of theirrights under the Act.writing within 20 days from the receipt of this Decision,INDEPENDENT STAVEwhat steps have been taken to comply herewith."COMPANY"In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision andOrder.""in the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith."DatedBy(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding,601E.12thStreet,Kansas City,Missouri64106, Telephone 816-374-5282.